Opinion issued October 11, 2012




                                     In The
                              Court of Appeals
                                     For The
                          First District of Texas


                              NO. 01-12-00741-CV


             CINDY WOODS AND JONES WOODS, Appellants

                                        V.

       DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1015926


                       MEMORANDUM OPINION

      Appellants, Cindy Woods and Jones Woods, have neither paid the required

fees nor established indigence for purposes of appellate costs. See TEX. R. APP. P.

5 (requiring payment of fees in civil cases unless indigent), 20.1 (listing
requirements for establishing indigence); see also TEX. GOV’T CODE ANN. § 51.207

(West Supp. 2012), § 51.941(a) (West 2005), § 101.041 (West Supp. 2012) (listing

fees in court of appeals); Order Regarding Fees Charged in Civil Cases in the

Supreme Court and the Courts of Appeals and Before the Judicial Panel on

Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted

in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals). After being

notified that this appeal was subject to dismissal, appellants did not adequately

respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing

involuntary dismissal of case).

      We dismiss the appeal for nonpayment of all required fees.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.




                                        2